DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The response, filed on 1/19/2021, has been entered and made of record.
Application Status 
Claims 2-4 and 7 were canceled. 
Claims 1, 5-6, and 8-20 are pending.

Allowable Subject Matter
Claims 1, 5-6, and 8-20 are allowed. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a system and a method for an imaging system to determine an ambient environment. The imaging system includes a camera, a processor, a touch screen display, and an input/output interface. While the camera is operating, the method and the system validate two conditions to determine whether or not the camera is in the water. In addition, the method and the system determine multiple parameters, which include an electrical signal sensed from the input/output interface, a level of illumination, a number of recognized faces, a reliability of face recognition, and a color for a shooting mark in order to display appropriate information on the touch screen display, then operate the camera to capture a content and generate relevant information to the captured 
Prior arts were applied for claims in previous Office actions. Please see the Final Office action mailed on 11/17/2020 for more details.  However, upon consideration of the amended claims and the Applicant’s arguments, the applied references do not anticipate the distinct features in the instant invention. In addition there is no articulate reasoning from the applied references to combine all of the applied references to arrive in the context of the claimed invention.  As a result, claims 1, 5-6, and 8-20 are now allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408)918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished